Citation Nr: 9908763	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-06615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increase in a 30 percent rating for 
hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
December 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1996 RO decision which denied 
service connection for PTSD and denied an increase in a 30 
percent rating for hypertensive heart disease.  The Board 
remanded the case in August 1998 for the purpose of providing 
the veteran with a Board hearing at the RO (Travel Board 
hearing).  Such hearing was held in November 1998.

In November 1998, the veteran withdrew appeals for service 
connection for diabetes, impotence, sleep apnea, urinary 
blockage, and ruptured appendix; thus those issues are not 
before the Board.  38 C.F.R. § 20.204 (1998).


REMAND

The veteran's claim for an increased rating for hypertensive 
heart disease is well grounded, meaning plausible, and the 
file indicated there is a further VA duty to assist him in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  The 
last VA compensation examination for heart disease was in 
September 1997.  The examiner recommended an exercise stress 
test to determine functional tolerance, but such a study was 
not performed.  Another VA examination, with an exercise 
stress test, is warranted, especially since evaluation of 
hypertensive heart disease under recently revised rating 
criteria is largely based on metabolic equivalent units 
(METs) which are determined by exercise testing (or by an 
estimate by the examiner if exercise testing cannot be done 
for medical reasons).  38 C.F.R. § 4.104, Note 2 and 
Diagnostic Code 7007 (1998).  At his November 1998 Board 
hearing, the veteran also reported additional treatment for 
his heart disease since the last VA examination, including 
surgical implantation of a "stent" during hospitalization 
at Mount Carmel Medical Center in July 1998.  The recent 
medical records should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

With regard to the claim for service connection for PTSD, the 
Board notes that the veteran's active duty in the Navy 
included service in Vietnam and he was awarded a combat 
decoration (Combat Action Ribbon) which affects the standard 
of proof for a service stressor.  38 C.F.R. § 3.304(f).  The 
RO denied the claim on the basis that there was no clear 
diagnosis of PTSD.  Id.; Cohen v. Brown, 10 Vet. App. 128 
(1997).  At the last VA psychiatric examination in September 
1997, the doctor did not diagnose PTSD, yet the doctor 
equivocated by saying that the veteran clearly had some of 
the elements of PTSD and intermittently may reach the full 
diagnostic criteria of PTSD.  The examination also reflects 
that the doctor considered the diagnostic criteria of DSM-
III-R, but VA regulation now requires that diagnoses be made 
in conformity to DSM-IV.  38 C.F.R. § 4.125 (1998); Cohen, 
supra.  Under the circumstances, the veteran should have 
another VA examination to determine whether or not he has 
PTSD.  At his Board hearing, the veteran indicated he had not 
received any psychiatric treatment since the last VA 
examination, but on remand he should be given an opportunity 
to submit any recent medical records concerning this claim. 

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him since September 1997 for 
heart and psychiatric problems.  The RO 
should then obtain the related medical 
records.  38 C.F.R. § 3.159.

2.  Thereafter, the veteran should 
undergo a VA cardiovascular examination 
to determine the severity of his 
hypertensive heart disease.  The claims 
folder should be provided to and reviewed 
by the doctor.  All findings necessary 
for rating the condition should be 
provided, including METs (by exercise 
testing or by the doctor's estimate if 
exercise testing cannot be performed for 
medical reasons).

3.  The veteran should undergo a VA 
psychiatric examination to determine the 
existence and etiology of PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor.  PTSD should be 
diagnosed or ruled out under the criteria 
of DSM-IV.  If PTSD is found, the doctor 
should identify the stressors which are 
considered the source of the disorder. 

Thereafter, the RO should review the claims.  If the claims 
are denied, the veteran and his representative should be 
issued a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


